Luke, J.
Where a remittitur from this court is made the judgment of the lower court, the latter court can not render another judgment against the sureties upon a supersedeas bond for a sum of money additional to the amount of the original judgment. In this case the court did not err in sustaining, upon the evidence offered, the affidavit of illegality. See Corbin v. McCrary, 23 Ga. App. 780 (96 S. E. 445.

■Judgment affirmed.


Broyles, C. J., and Blood/worth, J., concur.

Affidavit of illegality; from Taliaferro superior court—Judge Walker. June 26, 1919.
James A. Mitchell, Alvin G. Golucke, for plaintiff.
Hawes Cloud, for defendant.